Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10356180.
	DE ‘180 discloses a webbing take up device (paragraph [0017]) comprising: a spool on which a webbing to be applied to a vehicle occupant is taken up, due to the spool rotating in a take up direction, and a rotor 20 that is integrally rotatable with the spool (not shown), the rotor 20 including a pair of opposing portions (left and right flanges, see figures 3-4) disposed opposite to one another in a rotation axis M direction of the spool, and axial direction engaging teeth (24, 30) that protrude from at least one .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 2-4 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 2-4, including the limitation of claims 2 and 4, especially the concept of diametric direction engaging teeth that protrude from the connecting portion which is links the pair of opposing portions in the rotation axis direction of the rotor and the moving member engaging with the engaging teeth in the axial direction, wherein the portions of the moving member that are engaged with the engaging teeth in the axial direction are deformed, respectively.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
11/15/21
/SANG K KIM/           Primary Examiner, Art Unit 3654